Case 2:17-cr-20595-VAR-EAS ECF No. 245, PageID.3826 Filed 07/02/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                CR. NO. 17-20595
v.
                                              HON. MARIANNE O. BATTANI
YOUSEF RAMADAN,

                    Defendant.
                                      /

                OBJECTIONS TO CERTIFICATES OF
           AUTHENTICATION FOR U.S. BANK AND CABELA’S

      NOW COMES Defendant, YOUSEF RAMADAN, through his attorney,

ANDREW DENSEMO, of the Federal Community Defender Office, and submits

objections to entry of certificates of authentication under FRE 902(11) in lieu of live

testimony based on the following;

      1.     Defendant is charged with possession of stolen firearms, with

obliterated serial numbers and possession of an unregistered firearm/silencer.

      2.     Jury Selection has been scheduled for September 9, 2021 at 9:00 a.m.

      3.     As part of its case in chief, Plaintiff will be moving for the admission

of business records of U.S. Bank and Cabela’s, in addition to Certificates of

Authentication for the records.




                                          1
Case 2:17-cr-20595-VAR-EAS ECF No. 245, PageID.3827 Filed 07/02/21 Page 2 of 4




      4.     The defense objects to the entry of these two Certificates of

Authentication (hereinafter referred to as COA) in lieu of live testimony.

      5.     We object to the COA for U.S. Bank and Cabela’s because the

certificates are attested to by a paralegal and fraud investigator, respectively, who

do not appear to be the proper custodian of the records as contemplated by FRE

803(6). In addition, the defense doubts the trustworthiness of the attestations in their

certificates given the lack of information regarding the duties performed by these

individuals and how their duties intersect with those of the actual records custodian.

U.S. v. Ekiyor, 90 F.Supp 735 (2015).

      6.     The boilerplate COA’s executed by the employees of U.S. Bank and

Cabela’s do nothing more than simply parrot the language of 803(6), without

offering any detail as to the sort of records maintained by the businesses or the

manner in which those records are generated, stored and retrieved. U.S. v. Ekiyor;

See also United States v. Hathaway, 798 F.2d 902 (6th Cir. 1986).

      7.   The COA’s do not comply with FRE 902(13) or (14) in that there are no

averments that the records were generated by an electronic process or system that

produces an accurate result, as shown by a certification of a qualified person that

complies with the certification requirements of Rule 902(11) or (12).

      8.     Lastly, allowing Plaintiff to introduce Cabela’s business records

through a COA will deny Mr. Ramadan the right to confrontation and to present his


                                           2
Case 2:17-cr-20595-VAR-EAS ECF No. 245, PageID.3828 Filed 07/02/21 Page 3 of 4




defense to the firearm charges. Crawford v. Washington, 541 U.S. 36; 124 S.Ct.

1354 (2004).

      WHEREFORE, Defendant prays that this Honorable Court will sustain his

objections.

                                    Respectfully submitted,

                                    FEDERAL COMMUNITY DEFENDER
                                    EASTERN DISTRICT OF MICHIGAN

                                    s/Andrew Densemo
                                    ANDREW DENSEMO (P37583)
                                    Attorney for Defendant
                                    613 Abbott Street, Suite 500
                                    Detroit, Michigan 48226
                                    (313) 967-5829
                                    E-mail: andrew_densemo@fd.org
Dated: July 2, 2021




                                      3
Case 2:17-cr-20595-VAR-EAS ECF No. 245, PageID.3829 Filed 07/02/21 Page 4 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                  CR. NO. 17-20595
v.
                                                HON. MARIANNE O. BATTANI
YOUSEF RAMADAN,

                    Defendant.
                                      /

                          CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2021, I electronically filed the OBJECTIONS
TO CERTIFICATES OF AUTHENTICATION FOR U.S. BANK AND
CABELA’S with the Clerk of the Court using the ECF system which will send
notification of such filing to the following:
      Hank Moon and Doug Salzenstein
      Assistant United States Attorneys
      United States Attorney’s Office
      211 W. Fort Street, Suite 2001
      Detroit, Michigan 48226
      E-Mail: hank.moon@usdoj.gov; douglas.salzenstein@usdoj.gov

                                          FEDERAL COMMUNITY DEFENDER
                                          EASTERN DISTRICT OF MICHIGAN

                                          s/Andrew Densemo
                                          ANDREW DENSEMO (P37583)
                                          Attorney for Defendant
                                          613 Abbott Street, Suite 500
                                          Detroit, Michigan 48226
                                          (313) 967-5829
                                          E-mail: andrew_densemo@fd.org
Dated: July 2, 2021
